Case: 16-30928      Document: 00513833107         Page: 1    Date Filed: 01/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 16-30928
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                         January 12, 2017
                                                                             Lyle W. Cayce
TYNISKI EVANS,                                                                    Clerk


              Plaintiff - Appellant

v.

DILLARD UNIVERSITY,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:15-CV-6841


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff–Appellant Tyniski Evans, proceeding pro so, brought suit in
federal district court against Defendant–Appellee Dillard University (Dillard),
alleging “[s]exual harassment assault mental physical abuse and perjury
Defamation of character.” The complaint requested as relief “[c]ompensation
for time out of school.”



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-30928      Document: 00513833107        Page: 2     Date Filed: 01/12/2017



                                     No. 16-30928
      Dillard moved to dismiss Evans’s complaint on the basis that the court
lacked federal subject matter jurisdiction over the complaint and that the
complaint failed to state a claim upon which relief could be granted. See Fed.
R. Civ. P. 12(b)(1), (6). Dillard noted that the complaint failed to state any
grounds for federal subject matter jurisdiction, despite a section entitled
“Jurisdiction,” and failed to identify any source of law, federal or state, upon
which the claims were based. The district court granted the motion on the
basis that it lacked subject matter jurisdiction over the complaint and
dismissed it without prejudice. 1 The district court concluded that it lacked
diversity jurisdiction because both parties appeared to be citizens of Louisiana
and lacked federal question jurisdiction because Evans’s complaint did not
reference a federal statute or otherwise indicate a claim under federal law.
Evans timely appealed.
      On appeal, Evans appears to argue that the district court erred in
dismissing her complaint on the basis of lack of subject matter jurisdiction.
The argument section of Evans’s brief is limited to four sentences. She argues
that there was subject matter jurisdiction because “[Dillard] is a recipient of
Federal financial assistance from the Department of Education.” She also
makes the conclusory assertion that there was jurisdiction “on the basis of
disability.” Finally, she assigns error to the district court’s dismissal “because
[she] was harassed, abused and treated unfairly with attending Dillard
University.”
      We conclude that this briefing is insufficient to preserve Evans’s
argument for appeal. “Although we liberally construe briefs of pro se litigants
and apply less stringent standards to parties proceeding pro se than to parties


      1 Because the district court granted Dillard’s motion on this basis, it declined to
address the alternative basis for the motion: whether the complaint failed to state a claim
upon which relief could be granted.
                                            2
    Case: 16-30928     Document: 00513833107      Page: 3   Date Filed: 01/12/2017



                                  No. 16-30928
represented by counsel, pro se parties must still brief the issues and reasonably
comply with the standards of [Federal] Rule [of Appellate Procedure] 28.”
Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per curiam) (footnote
omitted) (citing United States v. Wilkes, 20 F.3d 651, 653 (5th Cir. 1994) (per
curiam)). Rule 28 requires the appellant’s argument to contain citations to the
authorities on which she relies. Fed. R. App. P. 28(a)(8)(A). Even liberally
construed, Evans’s brief is devoid of any legal citation or citation to the record.
It also lacks any meaningful analysis and does not address the substantive
reasons for dismissal articulated by the district court. See Stevens v. Hayes,
535 F. App’x 358, 359 (5th Cir. 2013) (per curiam). Evans’s brief therefore fails
to adequately set forth an argument on appeal. Given this deficiency, we
conclude that any arguments attacking the district court’s dismissal of her
complaint have been abandoned on appeal. See Dardar v. Lafourche Realty
Co., 985 F.2d 824, 831 (5th Cir. 1993). Accordingly, we AFFIRM the district
court’s judgment.




                                        3